OPINION
Opinion by
Justice MOSELEY.
Appellant’s brief is overdue. By letter dated October 5, 2012, we notified appellant the time to file her brief had expired. We directed appellant to file her brief and an extension motion within ten days. We cautioned appellant that failure to do so would result in the dismissal of this appeal. To date, appellant has not filed her brief, an extension motion, or otherwise corresponded with the Court regarding the status of her appeal.
Accordingly, we dismiss this appeal. See Tex.R.App. P. 38.8(A)(1); 42.3(b),(c).